Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Jang for the "COMMUNICATION METHOD AND APPARATUS FOR OPTIMIZING TCP CONGESTION WINDOW" filed 03/06/2020 has been examined.  This application claims foreign priority to 10-2019-0040956, filed 04/08/2019 in Korea.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

Claim Objections 
3.  	Claim 11 discloses different steps of a method for “receiving”, “determining”, “transmitting”, but fail to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	     The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claims 3, 13 recite the limitation "…the function approximator…" on lines 1.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC §101
6.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.	

7.        Furthermore, Claims 1, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is nothing significantly more than the application of an abstract idea using an unspecified, generic computer (see Alice Corp. Pty. Ltd. v. CLS Bank International). Following Alice, both product and system claims are now rejected under section 101, if (1) the claim is directed to an abstract idea, and (2) if the element, or combination of elements, in the claim do not amount to significantly more than the abstract idea itself.

In particular claims 1, 11, the steps "… receiving", “…determining”, “… transmitting”  which is an abstract idea similar to the concepts that have been identified as abstract by the courts, such as receiving, screening, and distributing, as in Int. Ventures V. Symantec ‘050 patent and collecting information, analyzing it, and displaying certain results of the collection and analysis, as in Electric Power Group.
Specifically, a generically-recited computer, such as the "memory and processors" of the independent claims, adds nothing of substance to the underlying abstract idea. Instead, it merely indicates that a device with processor and memory executes the steps of the abstract idea.
The dependent claims are also rejected under the same rationale since they also contain the same deficiency.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Persson et al. (US#10,033,653) in view of Dagupta (US#2019/0156197).  
As best understood, Regarding claim 1, the references disclose a system and method for automatic repeat request (ARQ) controlling to increase transmission control protocol (TCP) performance in a wireless portable internet system, according to the essential features of the claims.  Persson et al. (US#10,033,653) discloses a communication apparatus for transmitting a packet in an environment where a plurality of networks or communication schemes coexist, the communication apparatus comprising: a processor; and a memory storing at least one instruction executable by the processor (see Figs. 6, 7 for the structures TCP node), wherein the at least one instruction causes the processor to: receive at least one observation value or reward-related information for network states (Fig. 4; Col. 6, lines 5-46: the network analysis node 8 performs a packet inspection to detect the application level negotiation about allowed bit rates, and/or information about the application or service); determine a transmission control protocol (TCP) congestion window size based on the at least one observation value or the reward-related information; and transmit a packet according to the determined TCP congestion window size (Figs. 3, 5; Col. 3, line 23 to Col. 4, line 43 & Col. 5, lines 28-39:  controlling a TCP congestion window size for data sent from a TCP sending node in a communications network towards a TCP receiving node via a Radio Access Network).  It’s noted that, TCP congestion control using the congestion window is specified in IETF RFC 2581. The transmitting node increases the congestion window size whenever receiving an ACK while executing congestion control to suppress the transmission rate by reducing the congestion window size if detecting congestion on a path. For example, if redundantly receiving an ACK to the same segment three times, the transmitting node assumes that packet loss has occurred due to congestion, and reduces the 
However, Persson does not disclose expressly the observation value or reward related information in deep reinforcement learning.  In the same field of endeavor, Dagupta (US#2019/0156197) teaches in Fig. 2 a block diagram illustrated the interaction between an apparatus 200 for adaptive exploration in deep reinforcement learning and an environment 232, in which observes a state 234 of environment 232, receives reward information concerning the actions performed in environment 232, feeds state 234 into a function approximator 220, and determines actions to be performed in environment 232 using an action selection policy 222 (see also Fig. 1; para [0002], [0022], [0032]: deep learning within the reinforcement learning framework, which is a reward-based machine learning including observation values, and reward values of a previous time frame and observation values of a current time frame).  It’s also noted that Reinforcement Learning (RL) is a learning framework that handles sequential decision-making problems, wherein an ` agent` or decision maker learns a policy to optimize a long-term reward by interacting with the (unknown) environment. At each step, an RL agent obtains evaluative feedback (called reward or cost) about the performance of its action, allowing it to improve (maximize or minimize) the performance of subsequent actions, and are well known in the art.
Regarding claims 2, 3, the reference further teach wherein the process to determine the TCP congestion window size using a trained function approximator, and wherein the function approximator is trained using a reinforcement learning scheme or a supervised Dasgupta: Figs. 1, 2; para [0002], [0022], [0032]: deep reinforcement learning including function approximator 220).
Regarding claim 4, the reference further teach wherein the function approximator is a deep neural network (DNN) having at least one state as input nodes and at least one action as output nodes (Dasgupta: Fig. 2; para [0032]: Function approximator 220 may be a neural network, such as a deep neural network (DNN)).
Regarding claim 5, the reference further teach wherein the at least one state includes one or more of an average packet transmission interval, an average round trip time (RTT), an average acknowledgement (ACK) arrival interval, a TCP congestion window size, and a packet loss rate (Persson et al.: Col. 1; lines 32-57).
Regarding claim 6, the reference further teach wherein each node of the at least one action corresponds to each place value of the TCP congestion window size expressed in decimal (Persson et al.: Fig. 3; Col. 6, lines 5-14).
Regarding claim 8, the reference further teach wherein a state node of the function approximator has a value of a form in which a current state and past states of a network are stacked (Dasgupta: para [0003], [000], [0025]). 
Regarding claim 9, the use of a set of long short-term memory networks as non-linear function approximators for estimating temporal dependencies in occupancy grid sequences are well known in deep neural network DNN.  LSTM is an artificial recurrent neural network architecture that is used in the field of deep learning.
Regarding claim 10, the reference further teach wherein the reward includes information that a network feeds back to the communication apparatus for an action of the communication apparatus (Dasgupta: Fig. 2; para [0032]-[0034]: reward-based machine learning).

One skilled in the art would have recognized the need for effectively and efficiently controlling to increase transmission control protocol (TCP) performance in a wireless portable internet system utilizing TCP congestion window size, and would have applied Dasgupta’s teaching for the adapting an exploration term during deep reinforcement learning into Perssont' s controlling a congestion window size rate using Transmission Control Protocol (TCP).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Dasgupta’s method for adaptive exploration to accelerate deep reinforcement learning into Persson's controlling a transmission control protocol congestion window size with the motivation being to provide a method and apparatus for optimizing TCP congestion window.
Allowable Subject Matter
10.	Claims 7, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 112 set forth above, and in independent form including all of the limitations of the base claim and any intervening claims.
11.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the TCP congestion window size output by the function approximator is calculated as a decimal value by multiplying a value of the each node of the at least one action node by a place value corresponding to the each node of the at least one action node, as specifically recited in the claims.  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Ramani et al. (US#7,394,764) is cited to show the technique for improving transmission control protocol performance in lossy networks.
The Sung et al. (US#2008/0101290) is cited to show the apparatus for ARQ controlling in wireless portable internet system and method thereof.
The Chen et al. (US#7,912,060) is cited to show protocol accelerator and method of using
The Jung et al. (US#7,054,317) is cited to show method for controlling TCP window size in asynchronous transfer mode network.
The Li (US#2018/0351816) is cited to show the method and apparatus for parameter tuning using a cloud service.
The Mutoh et al. (US#8,976,671) is cited to show information processing apparatus congestion control method and computer readable recording medium.
The Xie (US#10,284,480) is cited to show the packet loss tolerant transmission control protocol congestion control.
The Lee et al. (US#2007/0223395) is cited to show the methods and apparatus for optimizing a TCP session for wireless network.
The Lee et al. (US#10,492,097) is cited to show the method and apparatus for controlling congestion in communication system.
The Grau-Moya et al. (US#2020/0364555) is cited to show machine learning system.
 The Puleri et al. (US#10,771,348) is cited to show the inferring componemt parameters for components in a network.

The Pagaczewski (US#10,630,573) is cited to show the machine learning for quality of experience optimization.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of 
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
05/25/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477